United States District Court
Northern District of California

oO 6S NHN DH UO FP WO WH

NO BH BR HO BRO KRDO BRD RD RDO Om OO
aon NN UO UO ROOUwOULNOOlElUDODUlUlUCCCOUlUUCUMmROULUNSNLULUMGDNO OND

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
VINCENT DEGEORGE, Case No. 17-CV-06069-LHK
Plaintiff, ORDER GRANTING DEFENDANTS’
MOTION FOR SUMMARY
v. JUDGMENT
MICHAEL MINDORO, M.D., et al., Re: Dkt. No. 28
' Defendants.

 

 

Plaintiff, a California prisoner proceeding pro se, is incarcerated at Correctional Training
Facility (“CTF”). Plaintiff filed a civil rights complaint pursuant to 42 U.S.C. § 1983
(“Complaint”).

In the Complaint, plaintiff alleged that the following defendants were deliberately

indifferent to plaintiff's serious medical needs: Doctors Michael Mindoro (“Dr. Mindoro”) and

Grewen Palomero (“Dr. Palomero”), both former CTF physicians; Doctor Ashley Mulligan-Pfile
(“Dr. Mulligan-Pfile”), then a physician at CTF; Darrin Bright, then Chief Physician and Surgeon
at CTF (“Chief Physician Bright”); and S. Posson, then Chief Medical Executive at CTF (“Chief

Medical Executive Posson”) (collectively, “defendants”).

Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

Oo S&S JN DN OH FF YD YO —

dB bo bo Nw N NO ht BO Nh? —_ — — — — — — - — — —_
eo NY DBD OH FF WD HY =| DOF OO CO I HDB vA FP WO HO —&|§ OS

 

 

Defendants filed a motion for summary judgment (“Motion”). Plaintiff filed an opposition
(“Opposition”), and defendants filed a reply. For the reasons stated below, defendants’ Motion is
GRANTED.

I. BACKGROUND

The following facts are viewed in the light most favorable to plaintiff. See Leslie v. Grupo
ICA, 198 F.3d 1152, 1158 (9th Cir. 1999) (stating that, at summary judgment, courts must view
the evidence in the light most favorable to the nonmoving party). Unless otherwise indicated, the
facts are undisputed.

Plaintiff's claim for deliberate indifference appears to be predicated on two sets of facts:
the denial of morphine by Dr. Mindoro, Dr. Palomero, and Chief Physician Bright; and the denial
of plaintiff's administrative grievances by Dr. Mulligan-Pfile, Chief Medical Executive Posson,
and Chief Physician Bright. Because these facts occurred separately, the Court will discuss them
separately.

A. Plaintiff’s Condition and Treatment

Plaintiff has been diagnosed with lower back pain. See Dkt. No. 1 (“Complaint”) { 12
(noting the diagnosis and describing the pain as “severe”), Dkt. No. 28 (“Motion”) at 1 (noting the
diagnosis and describing the pain as “chronic”). Plaintiff has had lower back pain since
undergoing back surgery in 1998. Mot. at 3. Beginning in November 2013, plaintiffs lower back
pain was treated with morphine. Compl. { 16; Mot. at 3.

Plaintiff stated that morphine “was very effective” in treating his lower back pain. Compl.
4 16. In August 2016, while plaintiff was being treated with morphine, a nurse noted plaintiff
“walked with a steady gait and [had] no complaint of pain.” Mot. at 3; see also Dkt. No. 28-2
(“Palomero Decl.”) at Ex. A.

In October 2016, a prison officer (“Officer Liberatore”’) stated that “ [plaintiff] walks just
fine” and that plaintiff’s “job requires sitting for long periods of time, lifting, bending, etc.”
Compl. | 27. However, in that same month, while still being treated with morphine, plaintiff

described his pain as being “7 out of 10” in an appointment with Dr. Mindoro. /d. 21; Mot. at 4.

2
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

La

oO 2 NN HW

10
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

& Ww wv

 

 

Based on plaintiff's self-reporting, Dr. Mindoro concluded “that the morphine was no longer
effective and that it was time to wean [plaintiff] off of opioid medication in favor of other
options.” Dkt. No. 28-4 (“Mindoro Decl.”) { 26.

In December 2016 CTF’s Pain Management Committee “reviewed and discussed”
plaintiff's pain relief treatment. Compl. 423. At the Pain Management Committee meeting, Dr.
Mindoro, Dr. Palomero, and Chief Physician Bright decided to discontinue plaintiff's treatment
with morphine. Id. 26; Mot. at 5. In the summary judgment briefing, the parties provided
alternative explanations for this decision.

Plaintiff alleged that Dr. Mindoro, Dr. Palomero, and Chief Physician Bright relied on
Officer Liberatore’s observation of plaintiff's walking and job performance, and that the doctors
concluded from this description that “plaintiff's pain wasn’t ‘severe’ enough to affect plaintiff's
activities of daily life.” Compl. | 29; see also Dkt. No. 33-1 (“Opposition Declaration”) at 6, 11
(listing as a disputed fact whether the pain management committee’s decision was “influenced by
the treatment interference alleged [sic] testimony of officer”).

Defendants did not dispute that they relied on Officer Liberatore’s observations, see Mot.
at 5 (noting the decision was based in part on plaintiff's ability “to carry on with his activities of

daily living), but they provided additional context for the decision to wean plaintiff off morphine:

[A]t that time the medical community was becoming increasingly
aware of the problems of opioid use. Recent studies showed that long
term opioid treatment does not provide medical benefits for chronic
back pain such as Mr. DeGeorge reported. In March 2016, the U.S.
Department of Health and Human Services, Centers for Disease
Control and Prevention produced guidelines for prescribing opioids .
for chronic pain, showing limited utility for opioid use in most chronic
non-cancer pain. Opioid treatment is not recommended for patients
who, like Mr. DeGeorge, have a history of drug abuse, because of the
high risk of abuse and the danger of death from overdose. Addiction
to opioid medications results in the need for stronger and stronger
doses to alleviate the pain, and also affects patients’ respiration. Asa
result, CDCR began to follow the Centers for Disease Control
guidelines and to discontinue use of opioids for chronic pain, instead

_ reserving opioid prescription only for cancer patients and for those in
acute pain for short periods of time.

Mot. at 4-5; Palomero Decl. { 18.

Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

Oo COo& NN DBD vA F&F WH KH

tO bt tw bo bw bo to to nh — — -_ —_ — — _ —_ — —
oo ~] an Nn aS Uo hv — oS \O oo ~ an an & wo bo — oS

 

 

With regard to plaintiff specifically, defendants stated the decision was based on plaintiff's
“functioning at a baseline level . . . with the accommodations he was already given,” and his
ability “to carry on with his activities of daily living,” id. at 5; the fact that plaintiff “had failed to
show significant improvement in pain and function before and during his morphine regimen,” id.;
and plaintiff's reported history of drug abuse, specifically “cocaine, meth or speed, heroin and
weed” to physicians at CTF, id. at 3; Palomero Decl. at Ex. A. With respect to the latter concern,
Dr. Mindoro explained that plaintiff “regularly requested renewal of his prescription for morphine
with increasing urgency despite the expiration date not yet having been reached. Such activity can
be indicia of addiction.” Mindoro Decl. { 6.

At the Pain Management Committee meeting, Dr. Mindoro, Dr. Palomero, and Chief
Physician Bright decided that plaintiff “would probably benefit from less reliance on his current
opioid pain medication and more on physical therapy with less dangerous medication.” Mindoro
Decl. { 6; see also Palomero Decl. at JJ 14-15. Dr. Mindoro explained that this determination, as
well as his prescription of a non-narcotic drug to treat plaintiff's pain, were exercises of “medical
judgment.” Mindoro Decl. J 27-28.

Plaintiff alleged that after the Pain Committee meeting, his treatment with morphine was
“gradually reduc[ed]” and “replac[ed] . . . with other ineffective or inept medications.” Jd. { 30.
However, Dr. Mindoro noted that plaintiff refused to take the new, non-narcotic pain medication
that had been prescribed. Mot. at 5; see also Mindoro Decl. { 29. In fact, plaintiff “refused to take
any alternative pain medications and refused both his blood pressure medication and his
cholesterol medication.” Mindoro Decl. { 30.

On January 10, 2017, during the process of gradually reducing plaintiffs morphine
prescription, plaintiff had a follow-up medical evaluation with Dr. Mindoro. Compl. J 32-35.
Plaintiff informed Dr. Mindoro that the “morphine prescription was the only effective pain
medication,” and that following the reduction in plaintiff's morphine prescription the “pain in
plaintiff's back was piercing, aching, throbbing, and was going down the back of plaintiff's right

leg to his ankle.” Jd. ¥ 33-34. Plaintiff alleged that “instead of continuing to alleviate plaintiff's

4
Case No, 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

& Ww bk

oOo ©o& JT DW WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

suffering with known effective pain medication,” Dr. Mindoro “continued the prescribing of
known ineffective . . . alternative medications.” Jd. ]35. In addition to prescribing alternative
pain medication that plaintiff refused to take, the prison medical staff obtained accommodations
for plaintiff's pain including “a housing restriction to the ground floor, limited stairs, lower bunk
only.” Mindoro Decl. § 23.

Plaintiff had another follow-up appointment with Dr. Mindoro in March or May 2017. Id.
447 (stating the appointment occurred in March); Mindoro Decl. 30 (stating the appointment
occurred in May). In that appointment, plaintiff informed Dr. Mindoro that “plaintiff's pain had
increased, especially with ‘walking or standing for prolonged periods of time.’” Compl. { 48.
Plaintiff also informed Dr. Mindoro that “the only thing that works for me is morphine.” Jd. J 50.
Plaintiff alleged that Dr. Mindoro “ignored the effective pain medication treatment” and “agree[d]
with the prior committee recommendation that [plaintiff] is a poor candidate for use of long-term
narcotic medications.” /d. §.51-52. Dr. Mindoro represented that he ordered x-rays of plaintiff's
lumbar spine to investigate the pain radiating to plaintiff's legs. Mindoro Decl. 30.

B. California’s Framework for Administrative Appeals

The California Department of Corrections and Rehabilitation (“CDCR”) allows inmates
and parolees to appeal administratively “any policy, decision, action, condition, or omission by the
department or its staff that the inmate or parolee can demonstrate as having a material adverse
effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). Inmates
may also file administrative appeals alleging misconduct by correctional officers. See id. Under
the regulations, as amended effective January 28, 2011, there are three levels: first level appeal,
second level appeal, and third level appeal. Cal. Code Regs. tit. 15, § 3084.7.

“Administrative exhaustion within California requires the completion of the third level of
administrative review.” Jackson v. Fong, 870 F.3d 928, 933 (9th Cir. 2017). Inmates must name
any “issue, information, or person . . . in the originally submitted CDCR Form 602.” Cal. Code
Regs. tit. 15, § 3084.1. California regulations also require the appeal to name “all staff member(s)

involved” and “describe their involvement in the issue.” Cal. Code Regs. tit. 15, § 3084.2(a)(3).

5
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.” MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

24-

25
26
27
28

Oo «7 ~ nN Ww aS ww No

 

 

Cc. Plaintiff’s Administrative Grievances
1, Grievance Against Dr. Mindoro

On January 15, 2017, while plaintiff's morphine treatment was being tapered off, plaintiff
filed an administrative grievance regarding the tapering off of plaintiff's morphine prescription
(“Mindoro Grievance”). Compl. | 36. Specifically, plaintiff argued that “Dr. Mindoro’s action to
discontinue my medication . . . constitutes deliberate indifference to my serious medical needs.”
See Dkt. No. 28-1 (“Gower Decl.”) at Ex. A.

Dr. Mulligan-Pfile denied the Mindoro Grievance at the first level of review. See id. Dr.
Mulligan-Pfile noted that “the current pain management community standard . . . advises against
the use of narcotic medication for non-cancer pain,” and observed that plaintiff had been “advised
of the current pain management community standard.” Jd. Dr. Mulligan-Pfile concluded “there is
no indication to restart narcotic medication at this time.” Jd. Plaintiff argued that in reaching this
conclusion, Dr. Mulligan-Pfile “simply ignored plaintiff's overall situation.” Compl. { 37.

At the second level of review, plaintiff's Mindoro Grievance was denied by Chief Medical
Executive Posson. /d. 953. Plaintiff alleged that Chief Medical Executive Posson “just simply
adopted” Dr. Mulligan-Pfile’s conclusions. /d. 454. However, in his decision, Chief Medical

Executive Posson stated that:

Careful review of your medical chart reveals that you have been
evaluated for your painful condition in a timely manner without
evidence of departure from standard clinical practice. Your condition
has been discussed with the pain management committee, and it has
been the opinion of your providers that [morphine] is not necessary at
this time given a risk-benefit analysis of your current condition.
While you may not agree with the medical decisions of your treatment
team, it does not constitute staff misconduct or deliberate indifference
to your medical needs.

Gower Decl. at Ex. A.

Plaintiff subsequently appealed to the third level of review. See id. At that level, the
reviewer noted, “You are recorded as having declined adjunct pain medication . . . and there is no
documentation to indicate your condition meets criteria for chronic narcotics, such as morphine, at

this time.” Jd. The Mindoro Grievance was denied at the third level of review. See id.

6
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

oO eo NHN BD OH FP WO HPO —

NY BN BH BK BR BO BRD RD Rm lle
ao nN OO AU PlUlUMWGmUmUCUN OCR lUCOlUlUlUCCCOUUClCUCUNMWMCUlUNSlUNNON ROW Ol ll

 

 

2. Grievance Against Dr. Palomero

On February 12, 2017, plaintiff submitted a grievance against Dr. Palomero (“Palomero
Grievance”). In the Palomero Grievance, plaintiff claimed that Dr. Palomero “has deliberately
omitted and falsified medical information in an effort to stop [morphine] from being prescribed.”
See Gower Decl. at Ex. A.

The Palomero Grievance bypassed the first level of review, and was denied by Chief
Physician Bright at the second level. See id. Chief Physician Bright concluded that Dr. Palomero
“did not violate of CDCR policy.” See id.

Plaintiff subsequently appealed to the third level of review, at which the Palomero
Grievance was denied on June 30, 2017. See id.

II. DISCUSSION

Plaintiff contended that defendants “violated [his] federal constitutional rights to be free
from the unnecessary infliction of pain.” Compl. 1. This claim for deliberate indifference
appears to be predicated on two sets of facts: the denial of morphine by Dr. Mindoro, Dr.
Palomero, and Chief Physician Bright; and the denial of plaintiff's administrative grievances by
Dr. Mulligan-Pfile, Chief Medical Executive Posson, and Chief Physician Bright.

To the extent plaintiffs claim is based on the denial of morphine, defendants moved for
summary judgment on the basis that a difference of opinion regarding appropriate medical care
does not amount to deliberate indifference. To the extent plaintiffs claim is based on the denial of
administrative grievances, defendants moved for summary judgment on the basis that plaintiff
cannot predicate a claim for a constitutional violation on conduct in reviewing plaintiff's
grievances, because there is no constitutional right to file administrative appeals. The Court will
address both arguments in turn.

A. Legal Standard
1. Summary Judgment Standard
Summary judgment is proper where the pleadings, discovery and affidavits show that there
is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as a
7

Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

o 8o& SN DWN UA F&F WY NO =

BO NO BR BK BD BRO BRD RD ROO mmm i ee
oo nN DH WU FR WD NY K|K§ FD Oo Oo SH DBE WH FP WY NYO KF OD

 

 

matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of
the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a
material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for
the nonmoving party. See id.

The court will grant summary judgment “against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”
See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The moving party bears the initial
burden of identifying those portions of the record that demonstrate the absence of a genuine issue
of material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings,
and by [his] own affidavits, or by the depositions, answers to interrogatories, and admissions on
file, designate specific facts showing that there is a genuine issue for trial.” See id. at 324 (internal
quotations omitted).

For purposes of summary judgment, the court must view the evidence in the light most
favorable to the nonmoving party; if the evidence produced by the moving party conflicts with
evidence produced by the nonmoving party, the court must assume the truth of the evidence
submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).
The court’s function on a summary judgment motion is not to make credibility determinations or
weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv. v. Pacific
Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987).

2. Deliberate indifference to serious medical needs

Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 US.
97, 104 (1976). A determination of “deliberate indifference” involves an examination of two
elements: the seriousness of the prisoner’s medical need and the nature of the defendant’s response

to that need. McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

8
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

uw

oOo So NN DW NH Bf

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A
“serious” medical need exists if the failure to treat a prisoner’s condition could result in further
significant injury or the “unnecessary and wanton infliction of pain.” Jd. (citing Estelle, 429 US.
at 104). A prison official is deliberately indifferent if he knows a prisoner faces a substantial risk
of serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.
Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists,” but “must also
draw the inference.” Jd. Consequently, in order for deliberate indifference to be established, there
must exist both a purposeful act or failure to act on the part of the defendant and harm resulting
therefrom. See McGuckin, 974 F.2d at 1060.

A claim of medical malpractice or negligence is insufficient to make out a violation of the
Eighth Amendment. Jd. at 1059. Nor does a difference of opinion between a prisoner-patient and
prison medical authorities regarding proper treatment amount to deliberate indifference. Franklin
v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).

B. Analysis

Defendants did not dispute that plaintiff's lower back pain is a serious medical need. Mot.
at 10. Thus, the only question before this court is whether there is a genuine issue of material fact
as to whether defendants exhibited deliberate indifference in treating plaintiffs pain.

The Court will first address defendants’ argument that a difference of opinion does not
amount to deliberate indifference, and will then address defendants’ argument that plaintiff cannot
predicate a claim for a constitutional violation on conduct in reviewing plaintiff's grievances.

1. Claim Based on Pain Management

Plaintiff alleged that “defendants Palomero, Bright, and Mindoro deliberately acted to
ignore their factual knowledge that plaintiff was at that time, receiving ongoing and effective pain
management treatment”; that these defendants “discontinue[d] the plaintiff's known effective pain

management and relief medication” and “continued to prescribe[] other inept replacement

Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

Oo Oo NY DH A F&F WH WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

medications” despite being told that these medications were ineffective; and that this violated
plaintiffs “right[] to be free from the unnecessary infliction of pain.” Compl. {ff 1, 26.

Although plaintiff now describes morphine as “very effective” in treating his lower back
pain, id. J 16, the record reveals that plaintiff still had pain while taking morphine. In October
2016, before plaintiff's morphine prescription was reduced, plaintiff informed Dr. Mindoro that
plaintiff's pain was a “7 out of 10,” id. § 21, which caused Dr. Mindoro to conclude that the
morphine was no longer effective, see Mindoro Decl. J 26. At the same time, CDCR had adopted
a new policy discouraging prescription of opioids such as morphine for chronic pain, in
accordance with guidelines released by the United States Department of Health and Human
Services. Mot. at 4-5. Those same guidelines cautioned against prescribing opioids to patients
who, like plaintiff, have a history of drug abuse. /d.; see also Palomero Decl. at Ex. A (identifying
plaintiff's history of drug abuse). Defendants explained that Dr. Mindoro, Dr. Palomero, and
Chief Physician Bright decided to discontinue plaintiff's morphine treatment as an exercise of
medical judgment, in light of current medical guidelines, plaintiff’s history of substance abuse, his
ability to carry on with daily activities, and his failure to show improvement when treated with
morphine. Mindoro Decl. J 6; see also Palomero Decl. at {J 14-15.

A difference of opinion between a prisoner-patient and prison medical authorities
regarding proper treatment does not amount to deliberate indifference. Franklin v. Oregon, 662
F.2d 1337, 1344 (9th Cir. 1981). Similarly, a showing of nothing more than a difference of
medical opinion as to the need to pursue one course of treatment over another is insufficient, as a
matter of law, to establish deliberate indifference. See Toguchi v. Chung, 391 F.3d 1051, 1059-60
(9th Cir, 2004). In order to prevail on a claim involving choices between alternative courses of
treatment, a plaintiff must show that the course of treatment the doctors chose was medically
unacceptable under the circumstances and that they chose this course in conscious disregard of an
excessive risk to the plaintiff's health. /d at 1058.

Defendants provided compelling evidence justifying their decision to prescribe plaintiff a

pain medication other than morphine. First, defendants explained that such a change in treatment

10
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

oO 2 NF DBD AH Se WY WH

10
11
12
13

14°

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

is supported by recent medical studies showing, and by growing awareness by the medical
community of, the dangers posed by opioids. Indeed, multiple courts, including this one, have
recognized the dangers of opioid abuse. See Hadden v. Adams, No. 16-CV-02686 LHK (PR),
2018 WL 6438362, at *1 (N.D. Cal. Dec. 7, 2018) (“Narcotic pain medications may be useful but
may also sometimes be ineffective. ... Prescribing opiods carries risks, however, such as
addiction, abuse, and other adverse side effects.”); see also United States v. Garrison, 888 F.3d
1057, 1059 (9th Cir. 2018) (“There is now an epic crisis of deadly opioid abuse and overuse. . . .
the Acting Secretary of Health and Human Services declared the national opioid abuse epidemic a

public health emergency.”). Second, plaintiff's growing resistance to morphine, see Compl. { 21

 

(stating plaintiff's pain was at a 7 out of 10 while he was taking morphine), also supports

defendants’ treatment decision. Third, plaintiff was able to carry on with the activities of his daily

 

life, Mot. at 5, 11, Compl. J 27, which suggests that continuing his morphine prescription
presented an unjustifiable risk. Under these circumstances, defendants’ decision to wean plaintiff
off morphine does not appear to be medically unacceptable.

Moreover, the record shows that after discontinuing plaintiff's morphine prescription,
defendants took other reasonable steps to abate plaintiff's pain. See Farmer, 511 U.S. at 837. Dr.
Mindoro prescribed an alternate, non-narcotic pain medication, which plaintiff refused to take.
Mindoro Decl. 729. Plaintiff was given housing accommodations for his pain. /d. 423. Dr.
Mindoro, Dr. Palomero, and Chief Physician Bright also recommended plaintiff be given physical
therapy to alleviate his pain. Jd. 27. Because defendants attempted to treat plaintiff's pain, they
cannot be said to have been “indifferent” to it.

Although plaintiff disagreed with the doctors’ treatment decisions, merely disagreeing does
not show a triable issue in support of plaintiff's claim that Dr. Mindoro, Dr. Palomero, and Chief
Physician Bright were deliberately indifferent. Plaintiff was required to, but did not, produce
evidence that would allow a reasonable jury to conclude that these doctors’ treatment decisions
were medically unacceptable under the circumstances and chosen in conscious disregard of an

excessive risk to plaintiff's health. See Toguchi, 391 F.3d at 1058.

11
Case No. 17-CV-06069-LHK.
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

No

Co Oo NN DH Wwe HEP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Defendants’ production of evidence justifying the decision to wean plaintiff off morphine
shifted the burden to plaintiff to “come forth with evidence from which a jury could reasonably
render a verdict in” his favor. Oracle Corp. Sec. Litig., 627 F.3d at 387. Plaintiff did not present
any evidence that defendants’ decision was medically unacceptable, and thus failed to carry
plaintiff's burden at summary judgment. See Farmer, 511 U.S. at 837. Because plaintiff
produced no evidence undercutting the reasonableness of defendants’ actions, there is no triable
issue of fact as to whether defendants were deliberately indifferent in their treatment of plaintiff's
pain.

Accordingly, to the extent plaintiff's claim is based on the decision to wean him off
morphine, Dr. Mindoro, Dr. Palomero, and Chief Physician Bright are entitled to summary
judgment.

2. Claim Based on Grievance Denials

Plaintiff alleged that Dr. Mulligan-Pfile, Chief Medical Executive Posson, and Chief
Physician Bright improperly denied his administrative grievances. Plaintiff's claim fails to the
extent it is based on these denials. |

After Dr. Mindoro decided to wean plaintiff off morphine, plaintiff filed an administrative
grievance arguing this decision “constitute[d] deliberate indifference to [plaintiffs] serious
medical needs. See Mindoro Grievance. Dr. Mulligan-Pfile denied the Mindoro Grievance at the
first level of review, noting that Dr. Mindoro’s decision was in accordance with current pain
management community standards. See Gower Decl. Ex. A. Chief Medical Executive Posson
denied the Mindoro Grievance at the second level of review, agreeing that “[morphine] is not
necessary at this time given a risk-benefit analysis of [plaintiff's] current condition.” /d. Plaintiff
alleged that these denials were improper. Compl. {ff 41, 54. .

Plaintiff also filed a grievance accusing Dr. Palomero of “omit[ing] and falsif[ying]
medical information in an effort to stop [morphine] from being prescribed.” Palomero Grievance.
The Palomero Grievance was denied at the second level of review by Chief Physician Bright. /d.

Plaintiff did not expressly accuse Chief Physician Bright of wrongful conduct in denying the

12
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
United States District Court
Northern District of California

o fF®&F NHN DBD vA FS WY NY

NO moO NP HN NO NO BD BRD RD Ow me me me me ol et
eo NA HD A FF WH HO | DOD OO BH I NH A FSP WO PHO | S&S

 

 

Palomero Grievance. See id. f{] 42-46. However, because plaintiff attempted to state a claim
against Dr. Mulligan-Pfile and Chief Medical Executive Posson for essentially the same conduct,
see generally, id., and because the claim fails in any case, the Court assumes plaintiff intended to
state the same claim against Chief Physician Bright.

To the extent plaintiff's claim is predicated on the wrongful denial of a grievance it fails
because there is no constitutional right to a prison administrative appeal or grievance system. See
Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“because inmates lack a separate
constitutional entitlement to a specific prison grievance procedure . . . Ramirez’s claim [regarding
an improper grievance denial] lacks the necessary constitutional foundation”); see also
Sunnergren v. Tooteil, No. C 12-0979 LHK (PR), 2014 WL 261530, at *7 (N.D. Cal. Jan. 22,
2014) (citing Ramirez, 334 F.3d at 860, and granting summary judgment); see also Hillman v.
Stottsberry, No. C 11-1245 LHK PR, 2012 WL 2395655, at *3 (N.D. Cal. June 25, 2012) (same).
Accordingly, Dr. Mulligan-Pfile, Chief Physician Bright, and Chief Medical Executive Posson are
entitled to summary judgment.!

CONCLUSION

Defendants’ motion for summary judgment is GRANTED. The Clerk shall terminate all
pending motions and close the file.

IT IS SO ORDERED.

DATED: S| is/2014 tues H et,
oS LUCY H. KOH
UNITED STATES DISTRICT JUDGE

 

' Tt also appears that a claim predicated on grievance denial may be unexhausted. Plaintiff does
not appear to have named the appeals examiners as wrongdoers in his upper-level grievances, nor
did he file a grievance complaining of the appeals reviewers’ actions. See generally, Gower Decl.
& Ex. A. Claims of wrongdoing by appeals examiners must be exhausted. See Cortinas v.
Portillo, 754 F. App'x 525, 527 (9th Cir. 2018) (holding some remedy was available because an
improper cancellation could have been appealed); Frost v. Hallock, No. 17-CV-07229-LHK (PR),
2019 WL 1102379, at *10 (N.D. Cal. Mar. 8, 2019) (finding claim predicated on grievance denial
was unexhausted). However, because defendants did not raise this issue, and because plaintiff's
claim predicated on a grievance fails on the merits, the Court need not address this issue.

13
Case No. 17-CV-06069-LHK
ORDER GRANTING DEFS.’ MOT. FOR SUMM. J.

 
